KELLY, Circuit Judge,
dissenting.
Don Davis was convicted of capital murder in 1992, and sentenced to death. On April 1, 2002, after exhausting his state-court remedies, he filed a petition for writ of habeas corpus in the United States District Court for the Western District of Arkansas. On June 20, 2002, while his petition was pending, the Supreme Court decided Atkins v. Virginia, 536 U.S. 304, 122 S.Ct. 2242, 153 L.Ed.2d 335 (2002), which held that executing the intellectually disabled 2 is “cruel and unusual punishment” and therefore violates the Eighth Amendment. Davis did not raise any claims based on Atkins before the district court. On January 28, 2004, the district court denied his petition.
Davis appealed the denial of the petition to this court. While his appeal was pending, he moved for a remand to the district court to hold an evidentiary hearing to determine whether he was intellectually disabled and therefore ineligible to be executed under Atkins. The panel, noting the unusual procedural posture, considered the motion to be the “functional equivalent of a second or successive petition for habeas corpus.” Under 28 U.S.C. § 2244(b), a petitioner may not bring a successive habeas application on a claim that relies on new law when it was not presented in a prior application, unless the new law was “previously unavailable.” The panel explained that because Atkins was issued while Davis’ habeas petition was pending in district court, he had an opportunity to raise it at that point, and failed to do so. Accordingly, in its 2005 opinion the panel concluded that § 2244(b)’s ban on successive petitions applied, and denied both the motion to remand and the petition for writ of habeas corpus.
On February 27, 2017, the Arkansas governor scheduled Davis’ execution for April 17, 2017. On April 12, 2017, Davis filed the instant motions to recall the mandate or, alternatively, for leave to file a successive habeas petition and to stay the execution. The motions argue that Davis is entitled to an evidentiary hearing pursuant to Atkins to demonstrate that his upcoming execution would violate the Eighth Amendment’s bar against executing the intellectually disabled. Davis further argues that because he has presented a pri-ma facie case of intellectual disability, he is entitled to a stay of execution so the district court can consider the merits of his Atkins claim.
I. Successive Petition
In my view, Davis’ prior Atkins claim does not procedurally bar him from pursuing his present Atkins claim challenging his imminent execution. The Eighth Amendment categorically prohibits executing inmates who fall within one of three discrete classes: juveniles, the incompetent, and the intellectually disabled. Roper v. Simmons, 543 U.S. 551, 568, 125 S.Ct. *9741183, 161 L.Ed.2d 1 (2005). The Supreme Court has held that § 2244’s ban on successive petitions does not apply to a petitioner’s claim under Ford v. Wainwright, 477 U.S. 399, 106 S.Ct. 2595, 91 L.Ed.2d 335 (1986), that his scheduled execution would violate the Eighth Amendment because he is incompetent. Stewart v. Martinez-Villareal, 523 U.S. 637, 118 S.Ct. 1618, 140 L.Ed.2d 849 (1998). The Court explained that the petitioner’s prior habeas petition could not bar such a claim because it could not be adjudicated until the state obtained an execution warrant; it was only at that time that the execution became “imminent” and the petitioner’s “competency to be executed” could be determined. Id. at 644—45, 118 S.Ct. 1618. Panetti v. Quarterman—which the Supreme Court decided after the original panel denied Davis’ motion to remand — expanded the application of Martinez-Villareal, holding that § 2244’s ban on successive petitions did not apply where the petitioner raised a Ford claim for the first time after the state obtained an execution warrant, and after a prior habeas application had been denied. 551 U.S. 930, 945, 127 S.Ct. 2842, 168 L.Ed.2d 662 (2007).
Like the Eighth Amendment prohibition on executing the incompetent, the Eighth Amendment prohibition on executing the intellectually disabled is “a substantive restriction on the State’s power to take the life” of an inmate. Atkins, 536 U.S. at 321, 122 S.Ct. 2242 (quoting Ford, 477 U.S. at 405, 106 S.Ct. 2595). Atkins highlighted retribution and deterrence as significant factors, recognizing that the lesser culpability of an intellectually disabled offender warrants exempting those offenders from the ultimate criminal penalty of death. Id. at 319-20, 122 S.Ct. 2242. But the Court has also said that “[n]o legitimate penological purpose is served by executing a person with intellectual disability ... [and t]o do so contravenes the Eighth Amendment, for to impose the harshest of punishments on an intellectually disabled person violates his or her inherent dignity as a human being.” Hall v. Florida, — U.S. -, 134 S.Ct. 1986, 1992, 188 L.Ed.2d 1007 (2014); accord Brumfield v. Cain, - U.S. -, 135 S.Ct. 2269, 2283, 192 L.Ed.2d 356 (2015) (“[I]t would violate the Eighth Amendment to permit the State to impose the ‘law’s most severe sentence,’ Hall, 572 U.S. at -, 134 S.Ct. at 1993, and take his life as well.” (emphasis added)).
Thus, although Martinez-Villareal and Panetti were decided in the context of Ford claims, their reasoning applies to Atkins claims as well: Under either type of claim, the question of whether the inmate is constitutionally eligible for execution is ripe for resolution only when the execution is imminent. See Sasser v. Hobbs (Sasser II), 735 F.3d 833, 846 (8th Cir. 2013) (explaining that the “timing of proof’ matters in an Atkins claim because an individual’s intellectual disability can improve over time, and because an individual “may have better evidence of his condition at one point in life than another”); see also Singleton v. Norris, 319 F.3d 1018, 1023 (8th Cir. 2003) (“[A] habeas petition raising a claim that had not arisen at the time of a previous petition is not barred by § 2244(b).... ”). Indeed, we have previously recognized the application of Martinez-Villareal and Panetti to Atkins claims: In Nooner v. Niles (Nooner II), we assumed that Martinez-Villareal and Panetti applied to both Ford and Atkins claims. 499 F.3d 831, 833 n.2 (8th Cir. 2007). Mental illness and intellectual disability are different in significant ways, including how stable a diagnosis is over time. But these differences are insufficient to warrant different treatment in this context, because the Eighth Amendment prohibits executing both the incompetent and the intellectually disabled. Significantly, no court has ever decided whether Davis is in fact intellectu*975ally disabled at any time during his criminal proceedings.
In my view, the bar on successive petitions does not apply to Atkins claims filed after the state has obtained an execution warrant, and thus it does not apply to Davis’ present Atkins claim, and “there was accordingly no need for him to apply for authorization to file a second or successive petition.” Martinez-Villareal, 523 U.S. at 642, 118 S.Ct. 1618. It is therefore immaterial that Davis previously tried to raise an Atkins claim before us in 2005. Such a claim could not have challenged the constitutionality of Davis’ now-imminent execution; it was filed almost twelve years before the Arkansas governor scheduled Davis’ execution for April 17, 2017. See Panetti, 551 U.S. at 946, 127 S.Ct. 2842; Martinez-Villareal, 523 U.S. at 644-45, 118 S.Ct. 1618 (acknowledging that the district court was unable to resolve the prisoner’s Ford claim at the time of his initial habeas filing); Nooner II, 499 F.3d at 834 (“[T]he setting of an execution date caused the ... claims to become ripe.”).3 Because Davis’ execution is imminent, statutory restrictions on the filing of successive habeas petitions should not prevent the court from determining whether he belongs to one of the three discrete classes of inmate that the Supreme Court has held the United States Constitution prohibits executing. See Roper, 543 U.S. at 568, 125 S.Ct. 1183.
Goodwin v. Steele, 814 F.3d 901 (8th Cir. 2014) (per curiam) is not to the contrary. There, the petitioner argued that even though he had previously raised an Atkins claim, his petition should not be barred because it was not based on Atkins, but on new law that was not previously available: the Supreme Court’s decision in Hall v. Florida, — U.S. -, 134 S.Ct. 1986, 188 L.Ed.2d 1007 (2014), which held unconstitutional Florida’s per se rule that a defendant with an IQ over 70 was not intellectually disabled and could therefore be executed. Goodwin, 814 F.3d at 903. The petitioner additionally argued that his claim was not a successive petition under Martinez-Villareal and Panetti because it was not “ripe” until Hall was decided. Id. at 903 n.1. “Stat[ing] our conclusions briefly because of the exigency of time,” we rejected both arguments and denied the petitioner’s motion for authorization to file a second or successive habeas application and motion for stay of execution. Id. at 903-04. Goodwin did not cite Nooner II, nor did it address the question here, namely, whether the petitioner’s claim of •intellectual disability at the time of execution could not have been decided before the state set his execution date. See United States v. Knowles, 817 F.3d 1095, 1097 (8th Cir. 2016) (“Questions which merely lurk in the record, neither brought to the attention of the court nor ruled upon, are not to be considered as having been so decided as to constitute precedents.” (quoting Webster v. Fall, 266 U.S. 507, 511, 45 S.Ct. 148, 69 L.Ed. 411 (1925))).
II. Stay of Execution
Because I believe Davis may file a successive petition based on Atkins as it applies to Davis’ execution, I next address Davis’ motion to stay his execution pend*976ing the resolution of his new motion. In concluding that Davis is entitled to a stay of his execution, I consider the “likelihood of success on the merits” of Davis’ motion for an Atkins hearing, “the relative harms to the parties,” and “the extent to which [Davis] has delayed unnecessarily in bringing the claim.” Nooner v. Norris, 491 F.3d 804, 808 (8th Cir. 2007) (Nooner I) (quoting Nelson v. Campbell, 541 U.S. 637, 649-50, 124 S.Ct. 2117, 158 L.Ed.2d 924 (2004)). All three factors weigh in favor of staying Davis’ execution.
1. Likelihood of Success on the Merits
A federal court “must hold an evidentia-ry hearing” on a defendant’s Atkins claim if the defendant “did not receive a full and fair evidentiary hearing in state court” and there is a factual dispute about the defendant’s intellectual capacity. Simpson v. Norris, 490 F.3d 1029, 1035 (2007). An allegation that a defendant is intellectually disabled as that term is defined in Atkins is sufficient to trigger the court’s responsibility to conduct an Atkins hearing. Sasser v. Norris, 553 F.3d 1121, 1125 (8th Cir. 2009) (Sasser I), abrogated on other grounds by Wood v. Milyard, 566 U.S. 463, 132 S.Ct. 1826, 1834, 182 L.Ed.2d 733 (2012) (quoting Simpson, 490 F.3d at 1035).
Atkins left to the states the tasks of defining intellectual disability and establishing procedures to implement Atkins’ prohibition on the execution of mentally disabled offenders. Atkins, 536 U.S. at 318, 122 S.Ct. 2242. States are free to provide additional protection to intellectually disabled offenders, provided that protection encompasses at least those individuals Atkins noted are generally understood as intellectually disabled. In Arkansas, intellectual disability means “(A) Significantly subaverage general functioning accompanied by a significant deficit or impairment in adaptive functioning manifest in the developmental period, but no later than age eighteen (18) years of age; and (B) a deficit in adaptive behavior.” Ark. Code Ann. § 5-4-618(a)(1). “[T]he Arkansas Supreme Court has consistently construed its state’s statutory right to be concurrent with the federal constitutional right established in Atkins.” Sasser II, 735 F.3d at 842 (citing Anderson v. State, 357 Ark. 180, 163 S.W.3d 333, 354-55 (2004)).
Davis’ motion for an Atkins hearing is likely to succeed on the merits because Davis alleges that he is intellectually disabled as that term is defined in Atkins and in Arkansas. Davis presents evidence of subaverage general functioning and a deficit in adaptive behavior. Though IQ scores are relevant to determining whether an offender has presented evidence of subav-erage general functioning, there is no strict cut-off with respect to an offender’s IQ score. See Hall, 134 S.Ct. at 2001 (invalidating Florida law establishing a strict cut off at an IQ of 70); Sasser II, 735 F.3d at 843. Instead, “it is possible to diagnose Mental Retardation in individuals with IQs between 70 and 75 who exhibit significant deficits in adaptive behavior because there is a measurement error of approximately 5 points in assessing IQ, depending on the testing instrument.” Id. (citation omitted) (alterations omitted). Davis offers evidence that he scored between 70 and 75 (taking into account the margin of error) on two IQ tests: one performed when he was 9 years old and one performed when he was 12 years old, and achieved a higher score on a third.4 Furthermore, Davis presents a *977report authored by Dr. Daniel Martell, a forensic psychologist, explaining that Davis’ records indicate that he was exposed to alcohol while in the womb, was born with the umbilical cord wrapped around his neck, and has exhibited behavior consistent with left hemisphere brain damage, including abnormal speech, verbal learning disability, and ADHD, throughout his childhood and adult life. These allegations support the need for an evidentiary hearing to assess whether Davis exhibits subaverage general intellectual functioning.
With respect to demonstrating a deficit in adaptive behavior, Davis presents evidence that he was unable to complete school and struggled with social relationships as a child and as an adult. Davis was unable to live independently due in part to his inability to work at anything but a menial labor job for more than a few weeks at a time. Dr. Martell noted that Davis experienced profound life events that may have contributed to psychological and behavioral abnormalities, including abandonment and sexual abuse. Dr. Mar-tell explained that Davis’ maladaptive behaviors are consistent with intellectual disability, though Dr. Martell noted that a more comprehensive evaluation is needed to determine whether Davis is currently intellectually impaired.
The pleading standard a defendant must meet to demonstrate he is entitled to an Atkins hearing is a low one. See Brumfield v. Cain, — U.S. -, 135 S. Ct. 2269, 192 L.Ed.2d 356 (2015) (finding Lousiana standard that a defendant must raise a “reasonable doubt” as to their intellectual disability before being entitled to an Atkins hearing consistent with Atkins); Simpson, 490 F.3d at 1035. “There is no question the allegations in [Davis’] petition are as adequate as Simpson’s pleading threshold where the petitioner ‘alleged that he is mentally retarded as Atkins defines that condition’ in order to obtain an evidentiary hearing on his mental retardation claim.” Sasser I, 553 F.3d at 1126 (quoting Simpson, 490 F.3d at 1035); see also Jackson v. Norris, 615 F.3d 959, 963-64 (8th Cir. 2010) (finding that the defendant’s petition “satisfied the pleading standard of Simpson and Sasser I, by expressly incorporating” evidence of trouble in school, an IQ score of 70, difficulty with visual motor and expressive and receptive language skills, and diagnoses of ADHD and antisocial personality disorder). Therefore, this factor weighs in favor of granting Davis’ motion to stay his impending execution.
2. Relative Harm to the Parties
The balance of harms here unquestionably weighs in Davis’ favor. While the state has a significant interest in the finality of judgments, see Nelson v. Campbell, 541 U.S. 637, 650, 124 S.Ct. 2117, 158 L.Ed.2d 924 (2004), in this case, the state’s interest in promptly executing Davis is also rooted in the imminent expiration of its supply of midazolam and its concern that it may be unable to obtain more. The state’s interest in the finality of judgments and the use of its midazolam supply prior to its expiration are outweighed by Davis’ interest in ensuring that his execution is not carried out in violation of the constitutional prohibition against executing a person who is intellectually disabled.
3. Delay
Davis filed his motions to recall the mandate or, alternatively, for leave to file a successive habeas petition and to stay the execution on April 12, 2017, after the Arkansas governor scheduled his execution for April 17, 2017. As explained above, Davis’ intellectual capacity at the time of his execution could not be adjudicated until his execution was imminent. See Nooner *978II, 499 F.3d at 834 (citing Martinez-Villareal, 523 U.S. at 644-45, 118 S.Ct. 1618). While the Supreme Court has noted “a strong equitable presumption against the grant of a stay where a claim could have been brought at such a time as to allow consideration of the merits without requiring entry of a stay,” Nelson, 541 U.S. at 650, 124 S.Ct. 2117, this is not such a case. Instead, Davis brought the instant challenge to his execution soon after the governor of Arkansas signed the order setting Davis’ execution date. Nooner I, 491 F.3d at 809. Because Davis focuses on whether he is intellectually disabled such that he may not be executed — not just that he may not be sentenced to death — he has not unreasonably delayed in filing this motion for stay. See id. at 810 (discussing Panetti and noting that “a condition of the mind which may not manifest itself until so late a time that a stay becomes necessary in order to evaluate properly the asserted mental deficiency” presents an argument distinct from a challenge to execution protocol).
III. Conclusion
I would grant Davis’ motion for leave to file a successive habeas corpus application and his motion to stay his execution pending resolution of his Atkins claim. For these reasons, I respectfully dissent.

. The Atkins decision uses the term "mentally retarded.” The updated term "intellectually disabled” has the same meaning.


. This conclusion is not inconsistent with the previous panel’s denial of Davis’ 2005 motion to remand. To the extent that motion presented an adjudicable claim of intellectual disability, it could not have been premised on the theory that Davis would be intellectually disabled at the time of his execution; rather, it could only have been premised on the theory that Davis was intellectually disabled at the time he committed the offense. See Sasser II, 735 F.3d at 846 (explaining that the Eighth Amendment overlaps with an Arkansas statute, Ark. Code Ann. § 5-4-618, to ”preclud[e] the execution of an individual who can prove mental retardation either (a) at the time of committing the crime or (b) at the presumptive time of execution”).


. Though I am mindful that there exists an important distinction between the inquiry with respect to whether Davis was intellectually disabled at the time of the crime and whether Davis will be intellectually disabled when he is executed, some evidence — including that establishing an onset of symptoms prior to age 18 — is relevant to both inquiries. See Sasser II, 735 F.3d at 849.